Citation Nr: 1343088	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  07-25 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This case comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision rendered by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied this claim.

This matter was remanded by the Board for further development in April 2011 and October 2011. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for bilateral hearing loss is warranted.

The Veteran has alleged that his current bilateral hearing loss resulted from in-service acoustic trauma.  While service treatment records were devoid of any findings of bilateral hearing loss, clinical records did reveal that the Veteran ruptured his left tympanic membrane (TM) in service.  In addition, the Veteran has credibly asserted that he was exposed to noise from guns and other weaponry during active service.  His service personnel records verified that his military occupational specialty (MOS) was Indirect Fire infantryman and that he received an Expert Rifle Award.  In giving due consideration to the places, types, and circumstances of his service, noise exposure has been conceded.  38 U.S.C.A. § 1154(a) (West 2002).  The Veteran has already been awarded entitlement to service connection for tinnitus based on such in-service noise exposure.  Post-service VA audio examination results dated in 2007 and 2011 clearly reflected bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  A finding of a nexus or causal relationship between the Veteran's current bilateral hearing loss and injuries or events in service is still needed.

In April 2011, this matter was initially remanded to obtain a VA examination to determine the etiology of the Veteran's hearing loss.  In the April 2011 remand, the Board specifically requested that the examiner consider the service treatment records that included the history of ear drum injury in service resulting in a ruptured left tympanic membrane.  The remand also directed the AMC to consider the Veteran's credibly asserted lay history of audiological trauma in service from noise by small weapons, mortars, and machine guns. 

A May 2011 VA audiological examination report did not contain an etiology opinion.  In a June 2011 VA addendum opinion, the examiner simply indicated that an opinion regarding whether or not the Veteran's present hearing loss was related to his military service could not be rendered without resorting to mere speculation, failing to address the Veteran's credibly asserted history of in-service acoustic trauma or the documented eardrum injury in service.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in October 2011, this matter was again remanded to obtain a VA examination for a nexus opinion to clarify the etiology of the Veteran's bilateral hearing loss.

In a November 2011 VA ear disease examination report, the examiner noted that the Veteran's tympanic membranes were intact.  After reviewing the claims file and examining the Veteran, the examiner opined that there was no current evidence of any residual physically from the traumatic rupture of the left tympanic membrane in approximately 1979.  The examiner further concluded that the loss of hearing, which was probably related to aging, with only conjecture available as a diagnosis as far as any residual from the original trauma.   The examiner did not comment as to the likelihood that the Veteran's current hearing loss is related to inservice noise exposure.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims (Court) did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes. 

In light of the cumulative record discussed above, the Board finds the November 2011 VA ear disease examination report to be inadequate for adjudicative purposes in regards to the claim for entitlement to service connection for bilateral sensorineural hearing loss.  While the November 2011 VA examiner sufficiently discussed whether Veteran's current bilateral hearing loss was related to the documented in-service left ear drum rupture, his conclusions do not fully address the possible etiology of the current bilateral hearing loss in regards to the conceded in-service acoustic trauma/noise exposure, as instructed in the October 2011 Board remand instructions.  Instead, the examiner provided a speculative opinion noting that the loss of hearing was "probably" related to aging.  Stegall v. West, 11 Vet. App. 268 (1998).  The AMC should arrange for an addendum VA medical opinion from the November 2011 VA examiner in order to further clarify the etiology of the Veteran's claimed bilateral sensorineural hearing loss in regards to the conceded in-service acoustic trauma/noise exposure on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center in Columbia, South Carolina, and the VA Outpatient Clinic (VAOPC) in Greenville, South Carolina; however, as the claims file only includes treatment records from those providers dated up to April 2007, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed bilateral hearing loss from the Columbia VAMC and Greenville VAOPC for the period from April 2007 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Thereafter, the AMC should obtain an addendum VA medical opinion from an appropriate examiner, preferably the VA examiner who conducted the November 2011 VA ear disease examination, in order to clarify the etiology of the Veteran's bilateral hearing loss.  A copy of this REMAND, the claims files, and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to and reviewed by the VA examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should be requested to provide an opinion, consistent with sound medical principles, as to whether there is a 50 percent or better probability that the currently diagnosed bilateral hearing loss is casually related to any aspect of the Veteran's period of active service, specifically commenting on the likelihood that today's hearing loss disability is related to conceded in-service acoustic trauma/noise exposure.

In addressing the matter of the likely etiology of the condition, the examiner must discuss the Veteran's own lay history of having been exposed to noise from guns and other weaponry during active duty service as well as his documented MOS of Indirect Fire Infantryman.  In addressing the lay evidence, the examiner should specifically consider the following:

* The Veteran has provided a credible lay history with regard to the acoustic trauma sustained in service.

* The fact that symptoms or treatment may not have been documented during service or in the first post service year is not fatal to the Veteran's claim, especially when other evidence may show a link to service.

* The Veteran's reported in-service acoustic trauma, though not documented, is conceded, as his reports of exposure to small weapon, mortar, and machine gun fire are consistent with his assigned duties during service. 

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013). 

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in January 2012.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


